Exhibit 10.1

 
THE HERSHEY COMPANY
COMPENSATION LIMIT REPLACEMENT PLAN
(Generally Effective as of January 1, 2007)


I.             PURPOSE OF PLAN
 
The purpose of The Hershey Company Compensation Limit Replacement Plan
(hereinafter called the "Plan") is to ensure that the amount of future
retirement benefits of executives of The Hershey Company (hereinafter called the
"Company") are not reduced by federally regulated limits on the amount of
compensation that may be included in the calculation of retirement benefits
payable from the Company’s qualified Retirement Plan.
 
II.            DEFINITIONS
 
The following words and phrases as used in this Plan shall have the following
meanings unless a different meaning is plainly required by the context:
 
 
(a)
"Average Annual Earnings” as of any date during a Participants' employment with
an Employer means the average of the Participant's Earnings for the five (5)
calendar years preceding such date of calculation.

 
 
(b)
"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 
 
(c)
"Committee" means the Compensation and Executive Organization Committee of the
Company’s Board of Directors.

 
 
(d)
"Company's Retirement Plan" means The Hershey Company Retirement Plan, as in
effect from time to time and any successor plan thereto.

 
 
(e)
"Credits" means the sum of the Participant's Basic Credits, Prior Service
Credits, Supplemental Prior Service Credits, and Periodic Adjustment Credits.

 
 
(f)
"DB SERP" means the Hershey Company Supplemental Executive Retirement Plan,
which provides a nonqualified, defined benefit pension.



 
(g)
"DC SERP" means the Defined Contribution Supplemental Executive Retirement Plan
benefit of The Hershey Company Deferred Compensation Plan.



 
(h)
"Earnings," for purposes of this Plan, shall have the same meaning as provided
in Section 1.18 of the Company's Retirement Plan, as such section may be amended
from time to time, except that such Earnings shall not be subject to the
compensation limits of Section 401(a)(17) of the Code.

 
 
(i)
"Excess Account" as of a determination date equals the excess of:

 
 
1.
the sum of the Credits to the Participant's Accounts (including Grandfather
benefits) for all years ending on or before the


1

--------------------------------------------------------------------------------



 
determination date, including years prior to the Effective Date, that would have
been made under Article 4 of the Company's Retirement Plan, if Earnings and
Average Annual Earnings defined in this Plan were used in such calculation, over



 
2.
the sum of the Credits to the Participant's Account (including Grandfather
benefits) in all years ending on the determination date, including years prior
to the Effective Date, under Article 4 of the Company's Retirement Plan.



Notwithstanding the foregoing, for purposes of determining the Excess Account of
any Participant eligible for the DC SERP, the Credits to the Participant’s
Accounts determined under subsections 1 and 2 above for periods of participation
in DC SERP shall be determined by assuming pay-based credits equal 3% of
"Earnings" (as defined in this Plan or under the Company’s Retirement Plan, as
applicable).


 
(j)
"Effective Date" means January 1, 2007.



 
(k)
"For Cause" means the willful engaging by the Participant in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.



For purposes of this definition, no act or failure to act, on the part of the
Participant shall be considered "willful" unless it is done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that the
Participant's action or omission was in the best interest of the Company. Any
act or failure to act, based on prior approval given by the Board of Directors
of the Company (the "Board") or upon the instruction or with the approval of the
Chief Executive Officer or the Employee's superior or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Participant in good faith and in the best interest of the
Company.


 
(l)
"Participant" means an employee of the Company who becomes eligible to receive a
benefit under this Plan in accordance with the provisions of Paragraph III.



All of the capitalized terms used in this Plan and not defined herein shall have
the same meaning as in the Company's Retirement Plan, as may be amended from
time to time.
 
III.           ELIGIBILITY


 
(a)
A U.S. paid executive who is an employee of the Company shall be a participant
in this Plan if (i) he is an active participant in the Company's Retirement Plan
on or after January 1, 1995, and (ii) his pension benefit, determined on the
basis of the provisions of the Company's Retirement Plan without regard to the
limitations


2

--------------------------------------------------------------------------------



 
of Section 415 or Section 401(a)(17) of the Code, would exceed the benefit
payable from the Company's Retirement Plan with regard to such limits. An
employee of the Company hired on or after the Effective Date shall not be a
participant in this Plan.

 
 
(b)
In the event that a Participant in this Plan becomes eligible to participate in
the DB SERP, the Participant shall no longer be eligible to participate in this
Plan or to receive a benefit hereunder, even for periods prior to his
participation in the DB SERP.

 
 
(c)
In the event that an employee who is a participant in the DB SERP becomes
ineligible to participate in the DB SERP or terminates employment prior to
meeting the criteria required to receive benefits under the DB SERP, such
employee shall become eligible to participate in this Plan, and to receive a
benefit hereunder for all years in which he would have been a Participant, but
for his participation in the DB SERP.

 
 
(d)
Any employee who terminated employment during 1994 and would have qualified as a
Participant and earned a benefit under this Plan had it been adopted prior to
the employee's termination date shall be considered a Participant in this Plan,
and shall be entitled to receive a benefit under Section IV hereof.

 
IV.           BENEFITS


 
(a)
Retirement

 
An employee who qualifies as a Participant and who retires or whose employment
is otherwise terminated other than For Cause on or after his "Early Retirement
Date" (as determined under the Company's Retirement Plan)  shall be entitled
under this Plan to receive a retirement benefit equal to the lump sum value of
his Excess Account, determined as of the Participant's date of termination of
employment with the Company.
 
 
(b)
Termination

 
An employee who qualified as a Participant and who terminates employment other
than For Cause prior to his Early Retirement Date but after becoming fully
vested under the terms of the Company's Retirement Plan shall be entitled to a
benefit equal to the lump sum value of his Excess Account as of the employee's
date of termination of employment with the Company.
 
 
(c)
Pre-retirement Death

 
If a Participant dies prior to his Early Retirement Date, the Designated
Beneficiary of the Participant shall be entitled to the lump sum value of the
Participant's Excess Account as of the date of Participant's death.
 

3

--------------------------------------------------------------------------------



 
(d)
Disability

 
If a Participant becomes Disabled prior to his Normal Retirement Date and while
employed by the Company, the employee shall, to the extent his pension benefit,
determined on the basis of the provisions of the Company's Retirement Plan,
without regard to the limitations of Section 415 or Section 401(a)(17) of the
Code, would exceed the benefit payable from the Company's Retirement Plan with
regard to such limits, continue to accrue credits to his Excess Account during
the period the Participant is disabled up until his Normal Retirement Date. The
pay credits, if any, during this period will be determined based on the method
described in Section 5.2 of the Company's Retirement Plan.


V.           DISTRIBUTION AND FORM OF PAYMENT


(a)           Form of Payment


Benefits payable under Sections IV(a), IV(b), and IV(c) of this Plan shall be
payable in a lump sum cash payment as soon as administratively practicable
following the earliest of the date of a Participant’s (i) retirement, (ii)
termination of employment, or (ii) death prior to his termination from
employment.  Amounts payable under this Plan may be deferred under the Hershey
Company Deferred Compensation Plan pursuant to the deferral election rules
contained in that Plan.


(b)           Distribution to Key Employees


In the case of a Separation from Service of a Key Employee, a lump sum cash
payment payable under Sections IV(a) or IV(b) of this Plan may not be made
before the date which is six (6) months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee)
(hereinafter called the "Waiting Period").  The lump sum cash payment that is
otherwise payable to a Key Employee under Sections IV(a) or IV(b) of this Plan
shall accrue interest during the Waiting Period at a rate equal to the HRA
Crediting Rate.


(c)           Definitions


For purposes of this Section V:


 
(i)
"Key Employee" means a "specified employee" as determined by the Employee
Benefits Committee of the Company using the standards set out under Code section
409A(a)(2)(B)(i) (i.e., a key employee (as defined under Code section 416(i)
without regard to paragraph (5) thereof) of a corporation any stock in which is
publicly traded on an established securities market or otherwise) and applicable
Treasury regulations and other guidance under Code section 409A);


4

--------------------------------------------------------------------------------



 
(ii)
"Separation from Service" means a termination of employment within the meaning
of Code section 409A and applicable Treasury regulations and other guidance
under Code section 409A; and



 
(iii)
"HRA Crediting Rate" means a periodic adjustment percentage equal to the average
of one-year Treasury Constant Maturities as published in the Federal Reserve
Statistical Release H.15(519) of the Board of Governors of the Federal Reserve
System, measured on the first business day of October, November and December of
the year immediately preceding the Plan Year.  The average rate shall be
calculated and rounded to the nearest one-hundredth of a percentage
point.  Notwithstanding the preceding sentence, the periodic adjustment
percentage shall not exceed twelve (12) percent and shall not be less than three
(3) percent in any Plan Year.

 
VI.           CHANGE IN CONTROL
 
 
(a)
Upon the occurrence of a Change In Control, a Participant shall have a vested
right to receive, upon his retirement or other termination of employment with
the Company and notwithstanding his Years of Service, the value of his Excess
Account as of his date of retirement or other termination of employment. In
addition, a Participant shall have a vested right to receive the value of his
Excess Account, notwithstanding his Years of Service, if such Participant's
employment with the Company was terminated, (i) at the request of a third party
who has taken steps reasonably calculated to effect a Change In Control, or (ii)
in connection with or in anticipation of a Change In Control.

 
 
(b)
For purposes of this Paragraph, a "Change In Control" means:



 
1.
The acquisition or holding by any Person of beneficial ownership (within the
meaning of Section 13(d) under the Exchange Act of shares of the Common Stock
and/or the Class B Common Stock of the Company representing 25% or more of
either (i) the total number of then outstanding shares of both Common Stock and
Class B Common Stock of the Company (the "Outstanding Company Stock") or (ii)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Power"), provided that, at the time of such
acquisition or holding of beneficial ownership of any such shares, the Hershey
Trust does not beneficially own more than 50% of the Outstanding Company Voting
Power; and provided, further, that any such acquisition or holding of beneficial
ownership of shares of either Common Stock or Class B Common Stock of the
Company by any of the following entities shall not by itself constitute such a
Change In Control hereunder: (i) the Hershey Trust; (ii) any trust established
by the Company, or by any Subsidiary, for the benefit of the Company and/or its
employees or those of any Subsidiary; or (iii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or by any Subsidiary; or

 

5

--------------------------------------------------------------------------------


 
 
 
2.
The approval by the stockholders of the Company of any merger, reorganization,
recapitalization, consolidation or other form of business combination (a
"Business Combination") if, following consummation of such Business Combination,
the Hershey Trust does not beneficially own more than 50% of the total voting
power of all outstanding voting securities of the surviving entity or entities;
or



 
3.
The approval by the stockholders of the Company of (i) any sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation as to which the Hershey Trust beneficially owns more than 50%
of the total voting power of all outstanding voting securities, or (ii) a
liquidation or dissolution of the Company.

 
 
(c)
For purposes of this Paragraph:  (i) "Hershey Trust" means either or both of (a)
the Hershey Trust Company, a Pennsylvania corporation, as trustee of the Milton
Hershey School, or any successor of the Hershey Trust Company as such trustee,
and (b) the Milton Hershey School, a Pennsylvania not-for-profit corporation;
(ii) "Exchange Act" shall mean the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder; and (iii) "Person" shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d)(3) and 14(d) thereof.

 
VII.
ADMINISTRATION OF THE PLAN

 
The Committee is charged with the administration of the Plan. It shall have full
power and authority to construe and interpret the Plan. Its decisions shall be
final, conclusive and binding on all parties.


VIII.
    PAYMENT OF BENEFITS

 
Nothing contained in the Plan and no action taken pursuant to the provisions of
the Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Participant, his spouse or
any other person. Benefits under the Plan shall be paid out of the general
assets of the Company. No person other than the Company shall by virtue of the
provisions of the Plan have any interest in such assets. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company. The right of the Participant or any other person to the payment
of benefits under the Plan shall not be assigned, transferred, pledged, or
encumbered; such payments and the right thereto are expressly declared to be
non-assignable and non-transferable. No payments hereunder shall be subject to
the claim of the creditor of the Participant nor of any other person entitled to
payments hereunder. Any payments required to be made pursuant to the Plan to a
person who is under legal disability may be made by the Company to or for the
benefit of such person in such of the following ways as the Committee shall
determine:

6

--------------------------------------------------------------------------------





 
(a)
directly to such person,

 
(b)
to the legal representative of such person,

 
(c)
to a near relative of such person to be used for the latter's benefit, or

 
(d)
directly in payment of expenses of support, maintenance or education of such
person.



The Company shall not be required to see the application by any third party of
any payments made pursuant to the Plan.
 
IX.
EFFECTIVE DATE OF PLAN



Except as specifically provided herein, this amendment and restatement of the
Plan shall be effective January 1, 2007.


X.
AMENDMENT, SUSPENSION, OR TERMINATION OF THE PLAN



The Board of Directors of the Company may, at any time, suspend or terminate the
Plan. The Board may also, from time to time, amend the Plan in such respects as
it may deem advisable in order that benefits provided hereunder may conform to
any change in the law or in other respects which the Board deems to be in the
best interest of the Company. No such amendment shall adversely affect any right
of any Participant or his spouse to benefits hereunder that have become payable
(i.e. the Participant has five Years of Service with the Company) prior to the
effective date of the amendment without the consent of such Participant or
spouse. Any benefits payable under the terms of the Plan at the time of
termination of the Plan shall remain in effect according to their original
terms, or such alternate terms as may be in the best interests of both parties
and agreed to by the Participant or his surviving spouse.
 
IN WITNESS WHEREOF, The Hershey Company has caused The Hershey Company
Compensation Limit Replacement Plan to be adopted as of the 3rd day of October,
2006.

 

 
THE HERSHEY COMPANY
 
 
By:     /s/ Marcella K. Arline                
 
          Marcella K. Arline
          Senior Vice President, Chief People Officer




7

--------------------------------------------------------------------------------


